 Case 1:20-cv-00028-TSK Document 14 Filed 07/29/20 Page 1 of 5 PageID #: 78



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG


KELLEY HILL and
GERALD HILL,

            Plaintiffs,

v.                                              Civ. Action No. 1:20-cv-28
                                                       (Judge Kleeh)

THE UNITED STATES OF AMERICA,

            Defendant.


     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 6]

     Pending before the Court is Defendant’s Motion to Dismiss

Claims of Plaintiff Gerald Hill Pursuant to Federal Rules of

Civil    Procedure      Rule   12(b)(1)      [ECF    No.   6].      For   the   reasons

discussed below, the Court grants the Motion.

                   I.     PROCEDURAL HISTORY AND BACKGROUND

     On February 14, 2020, the Plaintiffs, Kelley Hill (“Mrs.

Hill”)    and    her    husband     Gerald    Hill    (“Mr.      Hill”)    (together,

“Plaintiffs”),         filed   this   action    against       the    Defendant,     the

United   States    of     America     (“Defendant”).       Plaintiffs       bring   one

count of medical negligence under the Federal Tort Claims Act

(“FTCA”). The allegations in the Complaint relate to Mrs. Hill’s
    Case 1:20-cv-00028-TSK Document 14 Filed 07/29/20 Page 2 of 5 PageID #: 79
HILL V. USA                                                               1:20-CV-28

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 6]

cancer diagnosis and the alleged delay thereof. 1

        On April 21, 2020, Defendant filed a motion to dismiss Mr.

Hill from this action. Defendant argues that Mr. Hill failed to

file an administrative complaint prior to this lawsuit, and the

Court     has    no        subject   matter     jurisdiction     over    his    claims.

Plaintiffs did not file a response.

                                 II.    STANDARD OF REVIEW

        Rule 12 of the Federal Rules of Civil Procedure provides

that     “[i]f       the    court    determines    at   any    time    that    it   lacks

subject-matter jurisdiction, the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3). The party asserting subject matter

jurisdiction bears the burden of proving that it exists. CSX

Transp., Inc. v. Gilkison, No. 5:05CV202, 2009 WL 426265, at *2

(N.D.W.      Va.      Feb.     19,     2009).     “No   presumptive      truthfulness

attaches        to    plaintiff’s       allegations,     and     the    existence     of

disputed material facts will not preclude the trial court from

evaluating for itself the merits of jurisdictional claims.” Id.

                                     III. DISCUSSION

        Federal courts generally lack subject matter jurisdiction

to address lawsuits against the federal government unless the


1 Mrs. Hill’s allegedly negligent treatment took place at Minnie
Hamilton Health Care Center, Inc., d/b/a Minnie Hamilton Health
System (“Minnie Hamilton”), where she was treated by Dr. Richard
Cain. See Compl., ECF No. 1, at ¶¶ 3, 12.
                                              2
    Case 1:20-cv-00028-TSK Document 14 Filed 07/29/20 Page 3 of 5 PageID #: 80
HILL V. USA                                                                       1:20-CV-28

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 6]

United States expressly consents by waiving sovereign immunity.

FDIC v. Meyer, 510 U.S. 471, 475 (1994). The FTCA, 28 U.S.C.

§ 1346,     is     a    waiver       of    sovereign       immunity   when    the       federal

government “would be liable to the claimant in accordance with

the law of the place where the act or omission occurred” for

certain      torts,       such        as     negligence,       committed          by    federal

government         employees          acting        within     the    scope        of      their

employment. See 28 U.S.C. § 1346(b)(1).

         Before filing suit under the FTCA, “the claimant shall have

first presented the claim to the appropriate Federal agency and

his     claim     shall       have    been    finally       denied    by    the    agency    in

writing      and       sent     by        certified    or     registered          mail.”    Id.

§ 2675(a). Generally, the plaintiff must file the administrative

complaint        within        two    years      of    the     claim’s       accrual.       Id.

§ 2401(b). Then, the plaintiff must wait either six months or

until the agency denies the complaint, whichever comes first,

before filing suit with the court. Id. § 2675(a).

         The United States Court of Appeals for the Fourth Circuit

has recognized that the filing of an administrative complaint is

a     jurisdictional           requirement          that     cannot    be     waived.       See

Henderson v. United States, 785 F.2d 121, 123 (4th Cir. 1986).

Failure      to        file     an        administrative       complaint          within    the

designated time period must result in a mandatory dismissal of

                                                3
    Case 1:20-cv-00028-TSK Document 14 Filed 07/29/20 Page 4 of 5 PageID #: 81
HILL V. USA                                                               1:20-CV-28

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 6]

the plaintiff’s claim. Id. at 124.

        In Muth v. United States, D.P. Muth (“D.P.”) and J.P. Muth

(“J.P.”) filed suit against the United States under the FTCA,

but only D.P. filed an administrative complaint. See 1 F.3d 246

(4th Cir. 1993). The district court dismissed J.P.’s claim for

“failure      to   follow     the   jurisdictional            prerequisite . . . [of]

filing an administrative complaint with the appropriate federal

agency.” Id. at 249. The Fourth Circuit affirmed the district

court’s dismissal, finding that “if there are multiple claimants

in    the   matter,    each    claimant     must        ‘individually    satisfy    the

jurisdictional        prerequisite     of       filing    a    proper   claim,   unless

another is legally entitled to assert such a claim on their

behalf.’” Id. (citing Frantz v. United States, 791 F. Supp. 445,

447 (D. Del. 1992)). 2 Because J.P. did not file an administrative

complaint      prior    to    filing   suit,       he    was     dismissed   from   the

action.

        Here, like in Muth, two plaintiffs are filing suit under

the FTCA for injuries arising out of the same facts, where one

plaintiff filed a timely administrative complaint and the other

2 When an individual brings suit against the United States on
another’s behalf, that claim must be “accompanied by evidence of
his authority to present a claim on behalf of the claimant as
agent, executor, administrator, parent, guardian, or other
representative.” 28 C.F.R. 14.2(a). A claim filed by an
individual on behalf of another is not proper without this
evidence of legal authority. See Frantz, 791 F. Supp. at 447.
                                            4
    Case 1:20-cv-00028-TSK Document 14 Filed 07/29/20 Page 5 of 5 PageID #: 82
HILL V. USA                                                               1:20-CV-28

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 6]

did not. Based on the record before the Court, Mr. Hill has not

filed     an   administrative        complaint. 3     The    Court    does    not    have

subject       matter   jurisdiction        over    Mr.     Hill’s   claims,    and    his

dismissal from this action is mandatory. Henderson, 785 F.2d at

124.

                                    IV. CONCLUSION

        For    the    reasons      discussed      above,    Defendant’s      motion   to

dismiss is GRANTED [ECF No. 6]. All claims brought by Gerald

Hill are hereby DISMISSED WITH PREJUDICE. The Clerk is directed

to     transmit      copies   of    this   Memorandum       Opinion    and    Order    to

counsel of record and to enter judgment in favor of Defendant as

it relates to Gerald Hill. All claims by Kelley Hill remain

pending.

        It is so ORDERED.

        DATED: July 29, 2020

                                           /s/ Thomas S. Kleeh
                                           THOMAS S. KLEEH
                                           UNITED STATES DISTRICT JUDGE




3 Defendant attached to its Memorandum a Declaration of Meridith
Torres, a Senior Attorney in the General Law Division, Office of
the General Counsel, Department of Health and Human Services.
She avers that she searched the Claims Branch’s database and
found no record of an administrative tort claim by Mr. Hill or
any representative of Mr. Hill relating to Dr. Richard Cain or
Minnie Hamilton. ECF No. 7-1 at ¶ 4.
                                             5
